Citation Nr: 0507818	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  99-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from February 1964 to February 
1967.

This appeal arises from an August 1998 rating decision by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans' Affairs which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back condition.  In a January 2001 
decision, the Board reopened the veteran's claim and remanded 
it for further development.


FINDING OF FACT

The veteran does not have a low back condition related to 
service.


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a low back disability which 
he incurred in a skiing accident during active service.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran does have a current diagnosis of a low back 
condition, spondylolisthesis of L5 upon S1, as evidenced by a 
July 2004 VA examination report.  In addition, the veteran 
contends that he was involved in a skiing accident while 
participating in Operation Polar Strike, a training exercise 
in Alaska.  He reports that he was medically evacuated to 
Fort Lewis, Washington, where he remained hospitalized for 
two weeks.  The veteran has submitted a photocopy of his 
Polar Strike membership card, indicating that that his 
participation was in February 1965.  Therefore, the alleged 
accident would have occurred in or approximately February 
1965.  There is no evidence of this accident and subsequent 
treatment in the veteran's service medical records.  However, 
the veteran's service medical records do show a January 1967 
complaint of an injury; however, rather than the low back, 
the incident is described as a "sudden catch in the neck 
when reaching for L door of car."  There was decreased range 
of motion of the cervical spine and an X-ray was conducted 
for a possible fracture of the fifth cervical spine process.  
Nevertheless, there were no back injuries or residuals of 
back injuries noted on the veteran's separation examination 
in January 1967 and in the veteran's own report of his 
medical history from that time, he did not indicate a history 
of broken bones or recurrent back pain.  In fact, the only 
medical problem the veteran noted was recent weight loss.  
The first post-service evidence of a back problem is an April 
1968 medical report from the veteran's employer showing that 
the veteran felt a pain in his back while pushing drums.  A 
subsequent employer's note with an illegible date notes 
"claims never hurt back."  The first post-service evidence 
in the claims file of the veteran's current disability is an 
April 1980 pre-employment examination showing 
spondylolisthesis of L-5 S-1 with a defect of the pars 
interarticularis and some narrowing disc space.  

The Board notes that there is also an October 2001 letter 
from the veteran's private doctor stating he had treated the 
veteran from 1968 to 1977 after he suffered a lower back 
injury.  A subsequent June 2003 letter from this doctor's son 
states that his father is now deceased.  Therefore, it is 
unclear whether the doctor was treating the veteran for a 
work-related injury in 1968 or an injury sustained in 
service.  Also, the veteran did not report his alleged back 
injury in service to his employer (according to the second 
employment medical examination).  This evidence impeaches the 
veteran's credibility with respect to his reported history.   

Post-service, on VA examination reports dated August 1980, 
June 1998, and December 1998 there was reference to the 
veteran injuring his back in a skiing accident in service.  
These notations are based solely on the veteran's reported 
history.  Two examiners clearly stated that their conclusions 
were based on the veteran's statements.  A third examiner 
reported that the veteran's claims file was not available for 
review.  In addition, a private doctor's note in May 1999 and 
VA doctors' letters dated April 1999, May 1999, September 
2002, and April 2004 all indicate that there is a nexus 
between the veteran's current back disability and an injury 
sustained in service.  None of these examiners reported 
reviewing the veteran's claims file or any other objective 
evidence to substantiate their conclusion.  These examiners 
are all competent to render an opinion as to the etiology of 
the veteran's disability.  However, the fact that these 
physicians have accepted the veteran's statements as to his 
injury in service is not persuasive because, in this case, 
for the reasons discussed above, the Board concludes that the 
veteran's reported history is not credible and not probative 
evidence.  The probative value of a medical opinion is 
significantly lessened to the extent it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  

In addition, the claims file contains a July 2004 VA 
examination report.  The examiner noted that he reviewed the 
veteran's claims file and discussed each piece of relevant 
medical evidence.  The examiner concluded that the veteran 
has significant spondylolisthesis of L5 upon S1 but explained 
that there was no evidence in the claims file that the 
veteran sustained a significant injury of the lower back in 
service.  Therefore, there is no direct link between the 
veteran's service and his current disability.  The examiner 
further explained that while trauma could be a cause of the 
veteran's disability, another cause could be a congenital 
deformity.  Because the examiner found no documented evidence 
of a traumatic injury to the lower back, he felt it was more 
likely that the veteran's current disability resulted from 
the natural history of a congenital deformity.  The Board 
observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)  The Board attaches more 
credibility and weight to the VA examiner's opinion because 
it is based on a review of the records, and not just the 
veteran's reported history.

The Board has also considered the veteran's written and 
hearing testimony submitted in support of his argument, as 
well as statements submitted by the veteran's friends in July 
1999 and his spouse in July 1999 and August 2004.  None of 
the veteran's friends reported witnessing his alleged ski 
accident.   Moreover, the veteran's statements and those of 
his friends are not competent evidence of a nexus between 
service and the veteran's current disability.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  Therefore the claim 
must be denied.  38 U.S.C.A. § 5107(b).  
  


II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).
  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 1998 decision that the criteria 
to reopen a claim for service connection had not been met.  
This notice also informed the appellant of the reasons and 
bases for the RO's decision.  In August 2003, the veteran 
received notice of VA's duty to assist him with his claim as 
well as a description of what the evidence must show to 
establish entitlement to service connection.  In addition, 
the letter informed the veteran of VA's duty to assist him by 
obtaining evidence from "any federal agency" and that VA 
would make reasonable efforts to help him get "relevant 
records not held by a federal agency," but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Finally, the veteran 
received statements of the case which further described the 
standard for adjudicating his claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
discussions in the RO decision, the VCAA letters, and SOCs 
sent to the appellant notified him of the information and 
evidence needed to substantiate the claims and complied with 
VA's notification requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ adverse decision in the claim 
for service connection was made in 1998.  Technically, the 
Board concedes that the VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ 
adjudication.  However, VA subsequently took a reasonable 
approach of providing a section 5103 notice in a commonsense 
manner consistent with the procedural posture of the case; a 
rule of construction adopted by the United States Supreme 
Court in similar cases where procedural rules are applied 
retroactively.  See Landgraf v. USI Film Products, 511 U.S. 
244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-29 
(1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would, per se, constitute 
harmful error by nullifying the purpose of the notice in 
forcing a claimant to overcome an adverse decision and by 
substantially impairing the orderly sequence of claims 
development and adjudication.  However, the Court recognized 
that, in situations such as this case there was no specific 
requirement that the case be returned to the AOJ as though 
the original decision was nullified.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because he received his VCAA notice 
after an initial AOJ adjudication.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence to 
support their claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  On the facts of this case, the Board finds that 
no prejudicial error results in the veteran's receipt of his 
section 5103 notice following the RO's initial determination 
in this case, particularly when considering the procedural 
posture of the case.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  The NPRC also requested any treatment records 
from 1965 at Fort Lewis, Washington, but none were found.  In 
December 2002, the veteran was informed that further attempts 
to locate such records would be futile.  In addition, 
although the veteran reported that he applied for, and was 
denied, Social Security disability benefits in May 1999, the 
Board does not find that obtaining these records is necessary 
for deciding the claim because it is unlikely they would 
provide evidence of an injury in service.  The veteran was 
also afforded a VA examination for the disability at issue.  
Therefore, a remand for still another VA medical opinion is 
not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2004); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  The Board 
finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Entitlement to service connection for a low back condition is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


